Fourth Court of Appeals
                                San Antonio, Texas
                                      January 24, 2018

                                    No. 04-17-00804-CR

                                   James MCDONALD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR12465
                     Honorable Catherine Torres-Stahl, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on January 24, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court